DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Dec. 13, 2021, the applicants have filed a RCE. The applicants have also canceled claim 2 and furthermore, have amended claims 1 and 23. The applicants have also submitted an oath/declaration.
3. Claims 1 and 7-29 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on Dec. 13, 2021 have been fully considered but they are not persuasive regarding all four obviousness rejections. In regard to obviousness rejection over Sandborn, the applicants admit on page 1 that the compound, Tofacitinib disclosed by Sandborn has selectivity for JAK1 in addition to JAK3 also. The examiner agrees with the applicants arguments that Sandborn does not mention selectivity over JAK 2. However, claims are directed to treating ulcerative colitis by selective JAK1 inhibitor and Sandborn does teach treating ulcerative colitis by selective JAK1 inhibitor. The applicants have not provided any unexpected results of superior activity of their selective JAK1 inhibitors as compared to selective JAK1 inhibitor disclosed by Sandborn in order to overcome this rejection.
In regard to obviousness rejection over Sands, the applicants admit on page 2 that the compound, Peficitinib disclosed by Sands has selectivity for JAK1 in addition to JAK3 also. The examiner agrees with the applicants arguments that Sands does not mention 
In regard to both obviousness rejections over Huang (U.S. Patent 8,765,734) in view of either Sandborn or Sands, the applicants mention on pages 2 and 3 that Huang does not teach treating specifically ulcerative colitis but does mention treating it among other disease conditions. The examiner agrees with this argument. However, the applicant’s attention is drawn to col. 51, lines 28-40 as well as table 1 (see columns 272-278) where Huang does teach that the compounds are selective for JAK1 over JAK2. Huang also teaches advantage of using selective JAK1 inhibitors in order to avoid side effects due to inhibition of other JAK enzymes (see col. 51, lines 59-62). Therefore, it would have been obvious to one skilled in the art to use selective JAK1 inhibitor (compound of example 1 disclosed by Huang) to treat ulcerative colitis since both Sandborn and Sands do teach treating ulcerative colitis with selective JAK1 inhibitor in order to avoid side effects with reasonable expectation of success.
Conclusion
5. Rejection of claims 1, 7-10, 12-13 and 20-22 under 35 U.S.C. 103(a) over Sandborn is maintained for the reasons of record.
6. Rejection of claims 1, 7-12 and 20-22 under 35 U.S.C. 103(a) over Sands is maintained for the reasons of record.

8. Rejection of claims 1 and 7-29 under 35 U.S.C. 103(a) over Huang in view of Sands is maintained for the reasons of record.

9. All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                          /CHARANJIT AULAKH/                                          Primary Examiner, Art Unit 1625